Title: From Alexander Hamilton to Tench Coxe, 28 January 1795
From: Hamilton, Alexander
To: Coxe, Tench


Sir
Treasury DepartmentJanuary 28. 1795
I send you copy of a letter from the Attorney General of the 17 instant.
I agree in opinion with that officer, that it is adviseable to cause two suits to be brought one in the circuit Court another in the State Court. The one in the Circuit Court ought to be Debt for the tax exclusive of the penalty and it ought to be in a sum of two thousand Dollars for an equivalent number of Carriages. This is to secure if possible an appeal to the Supreme Court on the ground that the sum declared for will be the criterion of the question of the appellate jurisdiction of that Court and that the recovery of a less sum can only involve the penalty of costs. If the real amount of the demand should be averred in a plea to the jurisdiction in either Court the District Attorney must be instructed to demur and to insist on the point just stated namely that the smallness of the sum does not oust the jurisdiction but merely subjects to the penalty of costs, and on the further point noticed by the Attorney General with regard to the original suit which is that the particular Act laying the tax gives jurisdiction to any court of the UStates, without limitation as to the sum.
When I say it is adviseable to cause two suits to be brought it is on the supposition that there exist two instances of refusal to pay; otherwise it would be oppressive. If there be only one case let it be prosecuted in the Circuit Court. If there be two let the suits be matured for trial or determination, but let that in the Circuit Court be first brought to a decision & let the result be notified here for further instruction.
When I desire the suit to be brought in the circuit Court for 2000 Dollars it is to be understood that it must be without special bail. Because bail in so large a sum would be really oppressive.
If an arrangement by mutual consent could be made for accelerating the bringing the cause before the Supreme Court, the decision of which Tribunal can alone produce the acquiescence of the Executive in a determination agreeable to the hopes of the Defendants, it would be a pleasing thing and a man who opposes the tax upon a candid doubt could with an ill grace decline such an arrangement. At any rate the proposal of it can have no ill effect.
With consideration   I am Sir   Your obed serv
P.S. Mr. Marshall being now in Town it will be expedient to engage his cooperation referring him to the Supervisor on the article of fee.

The Com of the Revenue
